Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 1 of 54



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                Case No. 19-CIV-24411-BLOOM/LOUIS



  VERNON C. SMITH, individually, and
  VERNON EUGENE SMITH, as Executor
  of the ESTATE OF LINDA L. SMITH,
  deceased,

                  Plaintiffs,

  vs.


  NCL (BAHAMAS) LTD., A BERMUDA
  COMPANY, NCL AMERICA LLC d/b/a NCL
  AMERICA and AKUA LLC d/b/a MAUI
  REEF ADVENTURES,

                  Defendants.

  _______________________________________/


        FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
          Plaintiffs, VERNON C. SMITH, individually, and VERNON EUGENE SMITH, as

  Executor of the ESTATE OF LINDA L. SMITH, deceased, sue Defendant, NCL (BAHAMAS)

  LTD., A BERMUDA COMPANY, NCL AMERICA LLC d/b/a NCL AMERICA and AKUA LLC

  d/b/a MAUI REEF ADVENTURES, and allege:

                                   JURISDICTION AND VENUE

          1.      This case falls within the Court’s diversity-of-citizenship jurisdiction and complete

  diversity exists.

          2.      The Plaintiff, VERNON C. SMITH, is a citizen of Pennsylvania and the widower

  of Linda L. Smith, decedent.
                                                    1
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 2 of 54



           3.    The decedent, LINDA L. SMITH, was a citizen of Pennsylvania at the time of

  death.

           4.    The ESTATE of LINDA L. SMITH has been opened in Fayette County,

  Pennsylvania, and Linda’s son, VERNON EUGENE SMITH, has been appointed Executor.

           5.    Defendant, NCL (BAHAMAS) LTD., is a corporation incorporated under the laws

  of Bermuda, and the Defendant’s principal place of business is in Miami-Dade County, Florida.

           6.    Defendant, NCL AMERICA, LLC, is a limited liability company under the laws of

  Delaware, and the Defendant’s principal place of business is in Miami-Dade County, Florida.

           7.    Defendant, NCL (BAHAMAS) LTD., and Defendant, NCL AMERICA, LLC, are

  collectively referred to as “Defendant NCL.”

           8.    Defendant, AKUA LLC d/b/a MAUI REEF ADVENTURES, is a limited liability

  company under the laws of Hawaii, with its principal place of business in Hawaii, and doing

  business as Maui Reef Adventures.

           9.    The amount in controversy, without interest and costs, exceeds $75,000.

           10.   Defendant NCL is a common carrier engaged in business of marketing, advertising,

  selling, and operating a cruise line and for the provision and sale of shore excursions out of various

  ports within the continental United States, including Miami, Florida and the world, including the

  Hawaiian Islands. The Defendant derives substantial revenues from cruises originating and

  terminating in various ports in the United States, including Honolulu, Hawaii, as well as from the

  sale of shore excursions, which it aggressively advertises, markets, and sells as part of the cruise

  experience to its customers.

           11.   Defendant NCL was the operator, owner, owner pro hac vice/or charterer, of the

  PRIDE OF AMERICA, providing to the public and to Plaintiff Linda L. Smith, decedent, in

                                                    2
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 3 of 54



  particular, for compensation, vacation cruises aboard passenger cruise ships, including PRIDE OF

  AMERICA.

         12.     The Defendant, AKUA LLC owned and/or operated the MAUI REEF

  ADVENTURES in Maui Hawaii, including the equipment and employees related to and necessary

  for the operation of the excursion Molokini Zodiac Turtle Snorkel.

         13.     The Defendant, AKUA LLC d/b/a MAUI REEF ADVENTURES, personally or

  through its agents or representatives, was doing substantial and non-isolated business in the State

  of Florida, including the conducting of an ongoing business relationship with Defendant, NCL

  headquartered in Miami for marketing and selling of recreational shore excursions, including the

  Molokini Zodiac Turtle Snorkel.

         14.     The Defendant, AKUA LLC d/b/a MAUI REEF ADVENTURES, marketed its

  shore excursions directly through its Florida marketing representative and/or partner and/or co-

  owner, the Defendant, NCL which promoted these shore excursions in its literature, on its website,

  and on board its cruise ships for sale to passengers in its ships.

         15.     Upon information and belief, the Defendant, AKUA LLC d/b/a MAUI REEF

  ADVENTURES, entered into a series of agreements and/or relationship with the Defendant, NCL

  with the intent of providing protection for NCL’s passengers, including the deceased, Linda L.

  Smith, whereby the Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES, agreed to subject

  itself to the laws and jurisdiction of the State of Florida, consented to personal jurisdiction over

  itself and consented to venue of the federal court of the Southern District of Florida. AKUA LLC

  d/b/a MAUI REEF ADVENTURES, is believed to have also agreed to indemnify Defendant, NCL

  for the claims made in this Complaint within the meaning of Florida Statute §48.193.

  Furthermore, the Defendant, AKUA LLC d/b/a MAUI REEF ADVENTURES is subject to the

                                                    3
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 4 of 54



  jurisdiction of this Court because it sold and marketed tickets for the Molokini Zodiac Turtle

  Snorkel excursion through NCL’s website which is administered in Florida.

         16.     All conditions precedent for filing and maintaining this action have been fulfilled,

  performed or waived.

                                    GENERAL ALLEGATIONS

         17.     On or about October 27, 2018, Plaintiff, VERNON C. SMITH, and his wife,

  LINDA L. SMITH, deceased, boarded the Pride of America for a Hawaii Cruise departing

  Honolulu, Hawaii.

         18.     At all material times, the Plaintiff, VERNON C. SMITH, and his wife, LINDA L.

  SMITH, deceased were paying passengers on the Pride of America.

         19.     At all material times, the Defendant NCL was and is engaged in the business of

  providing cruise vacation experiences to the public. The Defendant NCL organizes, promotes,

  advertises, vouches for, and directly sells the shore excursions provided by employees, agents,

  servants and/or representatives of the Defendant NCL. Defendant NCL solicits, screens, selects,

  appointees, contracts with and partners with the various excursion providers, including the

  Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES. The excursions become a part of

  the that particular cruise and are described, marketed and advertised in the literature published by

  NCL and provided directly to the Plaintiffs.

         20.     The Defendant NCL profits directly from the sale of the shore excursions, taking

  and keeping a portion of the shore excursions revenue. The revenue from these excursions forms

  a significant port of the overall revenue generated by the Defendant NCL and is an integral portion

  of its business plan and model.

         21.     At all material times, the Defendant NCL hired and/or utilized its employees,

                                                   4
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 5 of 54



  agents, representatives, crewmembers, and/or other agents to promote, market, coordinate, explain

  and directly sell excursions provided by the Defendant AKUA LLC d/b/a MAUI REEF

  ADVENTURES.

         22.        As part of its promotion of this significant portion of its business, the Defendant

  NCL maintains a department in its headquarters in Miami devoted to developing, promoting,

  marketing, coordinating, explaining, selling, overseeing, supervising, auditing, tracking and

  monitoring these excursions, including Molokini Zodiac Turtle Snorkel excursion.

         23.        In addition, the Defendant NCL also maintains a department and/or a specified

  group of employees and crew members on each of its ships, including the Pride of America and to

  promote, market, coordinate, explain, and sell these excursions, as well as to assist in the various

  tour operations, including the Molokini Zodiac Turtle Snorkel excursion.

         24.        At all times material, the Defendant NCL derived substantial income from

  promoting, marketing, coordinating, directly selling and vouching for excursions provided by the

  Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES.

         25.        The Defendant NCL in an effort to persuade and convince its passengers to

  purchase its excursions, makes representations in its literature, advertisements, promotional

  materials and onboard about the safety and security of the excursions which NCL describes as our

  “shore excursions” representing that the excursions are safe and operated with reliable and insured

  tour operators.

         26.        As part of its efforts to persuade its passengers to purchase and partake in these

  excursions, the Defendant NCL represents to its passengers, including Plaintiff, VERNON C.

  SMITH, and his wife, LINDA L. SMITH, deceased that they “work with reputable tour operators”

  which will provide “peace of mind knowing your tours are run by insured operators”. Thereby as

                                                     5
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 6 of 54



  part of its efforts to persuade passengers to purchase and partake in excursions, including the

  Molokini Zodiac Turtle Snorkel excursion, the Defendant NCL represents that it sets safety

  standards for tour operators, such as the Defendant AKUA LLC d/b/a MAUI REEF

  ADVENTURES, to comply with in carrying out the excursions it promotes and sells to its

  passengers.

         27.    The Defendant NCL made these representations, that they “work with reputable

  tour operators” which will provide “peace of mind knowing your tours are run by insured

  operators” with the purpose and intent passengers rely upon them.

         28.    On or about October 29, 2018, the Pride of America docked in Kahului (Maui)

  Hawaii. While the ship was docked the Plaintiff, VERNON C. SMITH, and his wife, LINDA L.

  SMITH, deceased, participated in the Molokini Zodiac Turtle Snorkel excursion upon NCL’s

  above-described representations.

         29.    Once the ship, Pride of America, docked in Kahului (Maui) Hawaii, the Plaintiff,

  VERNON C. SMITH, and his wife, LINDA L. SMITH, deceased, met on the pier next to the ship

  as instructed by NCL, then were directed to a shuttle bus by the NCL representative on the pier,

  this bus then transported them to a dock where Molokini Zodiac Turtle Snorkel excursion staff

  member met them.

         30.    The Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH, deceased,

  were eventually instructed to board a boat named Ocean Freedom, owned and operated by

  Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES, which was to transport them to the

  Molokini Crater for their Molokini Zodiac Turtle Snorkel excursion.

         31.    While approaching the Molokini Crater the “Captain” was “waived off” and

  stopped as it “too crowded at the crater”. The Captain, turned the boat around, and indicating

                                                 6
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 7 of 54



  there was a tie off a little further away, approximately 1/4 mile from the crater where they could

  snorkel. The Captain proceeded away from the crater further into the ocean where the current

  was much stronger and tied off onto a ball with an eye, to which the crew member had to dive

  down into the water to tie off to.

         32.     At all times, the Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH,

  relied upon the expertise of the Defendant, AKUA LLC d/b/a MAUI REEF ADVENTURES and

  their employees, as to the location for the Molokini Zodiac Turtle Snorkel excursion, the safety of

  the water conditions and currents, as well as the training in the appropriate use of the floatation

  device and mask, snorkel, fins.

         33.     At all times, the Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH,

  relied upon and believed they would be snorkeling in Molokini crater and not further in the ocean

  outside of the cove in an area with much stronger currents.

         34.     Once the Ocean Freedom was tied off further away from the Molokini Crater into

  the ocean, the passengers were advised they could pick their flotation devices to include noodles

  and other floating devices that snap around the waist to which, Linda Smith, deceased, chose the

  one that snapped around your waist. The crew and captain did not give instructions nor did they

  check Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH, floating device were

  correctly on and the Captain just “stood there” while the passengers jumped into the water.

         35.     Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH, after snorkeling

  for approximately 15 minutes or more, Plaintiff VERNON C. SMITH asked his wife, LINDA L.

  SMITH, if they could return to the boat before he got too tired, to which she agreed and headed

  back to the boat. While Plaintiff, VERNON C. SMITH was removing his fins he suddenly saw

  someone leaving the boat to rescue someone in the water, not realizing it was his wife, LINDA L.

                                                  7
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 8 of 54



  SMITH, who was unresponsive and face down at the southeast end of Molokini.

          36.     Although CPR was initiated as soon as Linda Smith was brought onboard, LINDA

  SMITH was pronounced deceased at the Kihei Boat ramp

          37.     At all times, the Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH,

  relied upon the expertise of the Defendants and their employees to determine the weather and water

  current conditions were safe and appropriate to undertake the excursion, as well as their direction

  and instruction as how to use and wear the snorkel, fins and floatation device in the appropriate

  manner.

                                         COUNT I
                                  NEGLIGENCE AGAINST NCL

          38.     The Plaintiffs realleges, adopts, and incorporates by reference the allegations in

  paragraphs 1 through 37 above as though originally stated herein and further states:

          39.     Defendant NCL owed a duty of reasonable care under the circumstances for the

  health, welfare and safety of its passengers and to warn of dangers known to NCL in places where

  its passengers, including the Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH,

  deceased, were invited to, or may reasonably be expected to visit.       Witover v. Celebrity, Inc.,

  2016 WL 661065, *3 (S.D.Fla. 2016); Lapidus v. NCL America LLC, 924 F.Supp.2nd 1352

  (S.D.Fla.2013).

          40.     On or about October 29, 2018, the Defendant NCL and/or its agents, servants, joint

  ventures, partners, and/or employees breached its duty to act with reasonable care for the safety of

  Plaintiff,    VERNON C. SMITH, and his wife, LINDA L. SMITH, deceased, under the

  circumstances, and was negligent and careless by committing one or more of the following acts

  and/or omissions including, but not limited to:

          a.      Failure to exercise reasonable care under the circumstances for Plaintiffs’ safety
                                                    8
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 9 of 54



                 during participation in the Molokini Zodiac Turtle Snorkel excursion;

          b.     Failure to adequately warn Plaintiffs of the dangers of participating in the subject

                 Molokini Zodiac Turtle Snorkel excursion;

          c.     Failure to warn the Plaintiff of AKUA LLC d/b/a MAUI REEF ADVENTURES’

                 inability to ensure the safety of passengers during the subject Molokini Zodiac

                 Turtle Snorkel excursion;

          d.     Failure to monitor, oversee, and supervise the subject Molokini Zodiac Turtle

                 Snorkel excursion to ensure its safe conduct/operation;

          e.     Failure to promulgate and/or enforce adequate policies and procedures for

                 passengers, including the Plaintiffs, to be provided safety instructions in the proper

                 use of equipment to include the floatation devices, mask, snorkel, and fins.

          f.     Failure to take steps as a result of prior similar incidents to reduce and/or prevent

                 the type of accident the Plaintiff suffered from happening.

          g.     Failure to warn passengers such as Linda Smith that the personnel of AKUA LLC

                 d/b/a MAUI REEF ADVENTURES had the authority to move the excursion

                 headed to Molokini Crater and relocate it to a more dangerous location with more

                 dangerous ocean currents.

          41.    Defendant NCL created the foregoing conditions causing the Plaintiff’s accident.

  Alternatively, Defendant NCL knew of the foregoing conditions causing Plaintiff’s accident and

  did not correct them, or the conditions existed for a sufficient length of time so that Defendant, in

  the exercise of reasonable care under the circumstances, should have learned of them and corrected

  them.

          42.    The conditions created and/or known to Defendant NCL occurred with sufficient

                                                   9
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 10 of 54



  regularity so as to be reasonably foreseeable to Defendant NCL.

         43.    In addition, at all times material, Defendant NCL owed the Plaintiffs a duty of

  reasonable care in the selection and retention of AKUA LLC d/b/a MAUI REEF ADVENTURES

  as a provider of shore excursions for NCL’s passengers. Heyden v. Celebrity Cruises, Inc., 2013

  U.S.Dist.Lexis 27647 (S.D.Fla. 2013); McLaren v. Celebrity Cruises, Inc. 2012 U.S.Dist.Lexis

  68321 (S.D.Fla. 2012).

         44.    On or about October 29, 2018, Defendant NCL breached its duty of reasonable care

  in the selection and retention of AKUA LLC d/b/a MAUI REEF ADVENTURES as a provider of

  shore excursions for NCL’s passengers.

         45.    On or about October 29, 2018, LINDA SMITH, deceased drowned due to the

  fault and/or negligence of Defendant NCL in the selection and retention of AKUA LLC d/b/a

  MAUI REEF ADVENTURES as follows:

         a.     NCL failed to exercise reasonable care in the selection and offering as an excursion

                the Molokini Zodiac Turtle Snorkel excursion;

         b.     NCL failed to exercise reasonable care in the selection and retention of AKUA LLC

                d/b/a MAUI REEF ADVENTURES; and/or

         c.     NCL failed to exercise reasonable care in the vetting and investigation of AKUA

                LLC d/b/a MAUI REEF ADVENTURES competence and fitness to provide the

                subject Molokini Zodiac Turtle Snorkel excursion to NCL’s passengers, including

                Plaintiff; and/or

         d.     AKUA LLC d/b/a MAUI REEF ADVENTURES was incompetent or unfit to

                provide the subject Molokini Zodiac Turtle Snorkel excursion to NCL’s

                passengers, including Plaintiffs; and/or

                                                 10
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 11 of 54



         e.      NCL knew or in the exercise of reasonable care should have known of the

                 incompetence or unfitness of AKUA LLC d/b/a MAUI REEF ADVENTURES in

                 the provision of the subject “shore excursion” to NCL’s passengers, including

                 Plaintiffs, and/or

         f.      NCL knew or in the exercise of reasonable care should have known of prior similar

                 incidents.

         46.     As a direct and proximate result of the negligence of Defendant NCL and the

  incompetence and unfitness of AKUA LLC d/b/a MAUI REEF ADVENTURES, Linda Smith

  drowned.

         47.     Linda Smith was 71 years old on the date of this death. Immediately prior to her

  death, she was an adult person in good physical and mental health and condition, and was a loving

  and supportive wife and mother. As a direct, proximate and legal result of Decedent’s death by

  drowning, VERNON C. SMITH, individually, and the other beneficiaries of this action, have

  suffered the permanent loss of Decedent’s care, comfort, services, guidance, advice, support, love,

  affection, devotion, society, and consortium.

         Wherefore, the Plaintiffs demands judgment against the Defendant NCL for more than

  $75,000 in damages, and costs, and the Plaintiffs demand a jury trial.

                                    COUNT II
                    INTENTIONAL FAILURE TO WARN AGAINST NCL

         Plaintiffs re-alleges, adopts, and incorporates by reference the allegations in Paragraphs 1

  through 37 as though fully and alleged herein.

         48.     At all times material, Defendant NCL owed Plaintiffs a duty of reasonable care

  under the circumstances, which includes a duty to warn of hidden dangerous conditions known or,

  in the exercise of reasonable care, knowable to Defendant.
                                                   11
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 12 of 54



          49.    On or about October 29, 2018, Defendant NCL and/or its agents, employees, and/or

  servants breached its/their duty to Plaintiff by intentionally failing to warn Plaintiff of hidden and

  dangerous conditions known to Defendant NCL. In fact, at the time of the incident alleged herein,

  Defendant NCL was aware of another drowning death of one of its Pride of America passengers,

  Donald Willis, also at Molokini Crater on or about June 24, 2018 but failed to disclose this to

  Plaintiffs.

          50.    On or about October 29, 2018, Plaintiff, Linda Smith, died due to intentional acts

  of Defendant NCL, and/or its agents, employees, and/or servants as follows:

          a.     Failure to warn Plaintiff of a dangerous condition, to wit: the dangers and potential

                 for injury from participation in the Molokini Zodiac Turtle Snorkel excursion,

                 despite knowledge of the dangers and risk of injury from this shore excursion to

                 Molokini Crater

          51.    Defendant NCL’s failure to warn was intentional, wanton, and willful. Moreover,

  Defendant NCL’s failure to warn was calculated and motivated solely by the risk that warning

  passengers, including Plaintiff, of the known risks of the Molokini Zodiac Turtle Snorkel excursion

  to the Molokini Crater would result in a loss of revenue from the sale of such shore excursions.

          52.    Under the circumstances of Defendant NCL being aware, and on notice, of the true

  and actual dangers of the excursions to Molokini Crater that was sold to and provided to Plaintiffs

  as a result of prior claims and lawsuits from the similar shore excursions, Defendant NCL’s actions

  in not specifically warning Plaintiffs, verbally or in writing, of these known dangers were grossly

  negligent and reckless.

          53.    As a direct and proximate result of the intentional failure to warn of Defendant

  NCL, Linda Smith drowned.

                                                   12
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 13 of 54



         54.     Linda Smith was 71 years old on the date of this death. Immediately prior to her

  death, she was an adult person in good physical and mental health and condition, and was a loving

  and supportive wife and mother. As a direct, proximate and legal result of Decedent’s death by

  drowning, VERNON C. SMITH, individually, and the other beneficiaries of this action, have

  suffered the permanent loss of Decedent’s care, comfort, services, guidance, advice, support, love,

  affection, devotion, society, and consortium.

         Wherefore, the Plaintiffs demands judgment for punitive damages against Defendant NCL

  and Plaintiffs demand a jury trial.

                             COUNT III
               CLAIM FOR WRONGFUL DEATH AGAINST NCL
     UNDER GENERAL MARITIME LAW AND HAWAII WRONGFUL DEATH ACT

         Plaintiffs re-alleges, adopts, and incorporates by reference the allegations in Paragraphs 1

  through 37 as though fully and alleged herein.

         55.     This Cause of Action arises under Moragne v. States Marine Lines - 398 U.S. 375

  (1970), Sea-Land Services v. Gaudet, 414 U.S. 573 (1974), Norfolk Shipbuilding & Drydock Corp.

  v. Garris, 532 U.S. 811 (2001), Yamaha Motor Corp., U.S. A. v. Calhoun, 516 U.S. 199 (1996).

         56.     This case is under the maritime jurisdiction of the Court and, therefore the General

  Maritime Law of the United States as supplemented by state wrongful death, namely the Hawaii

  Wrongful Death Act.       The accident occurred as the decedent was a passenger engaged in

  activities, in this case a Molokini Zodiac Turtle Snorkel excursion to the Molokini Crater, which

  was promoted, sold and vouched for by Defendant, NCL to is passengers on its cruise ship as part

  and parcel of the cruise and the cruise experience, and NCL transports its passengers to the

  excursion ride on the ship.      Thus, the conditions of maritime jurisdiction of connection to

  traditional maritime activity and of location are satisfied.

                                                    13
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 14 of 54



            57.   This is a survival action and a wrongful death action of a non-seaman under the

  general maritime law, as allowed by Yamaha Motor Corp., U.S. A. v. Calhoun, 516 U.S. 199

  (1996).

            58.   When Defendant NCL offered and provided excursions to their passengers,

  including Plaintiff VERNON C. SMITH and his wife, LINDA L. SMITH, deceased, they

  undertook to offer and provide among other things a reasonably safe excursion.

            59.   Defendant NCL owed a duty of reasonable care under the circumstances for the

  health, welfare and safety of its passengers and to warn of dangers known to NCL in places where

  its passengers, including the Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH,

  deceased, were invited to, or may reasonably be expected to visit.

            60.   On or about October 29, 2018, the Defendant NCL and/or its agents, servants,

  joint ventures, partners, and/or employees breached its duty to act with reasonable care for the

  safety of Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH, deceased under the

  circumstances and was negligent and careless by committing one or more of the following acts

  and/or omissions including, but not limited to:

            a.    Failure to exercise reasonable care under the circumstances for Plaintiffs’ safety

                  during participation in the Molokini Zodiac Turtle Snorkel excursion;

            b.    Failure to adequately warn Plaintiffs of the dangers of participating in the subject

                  Molokini Zodiac Turtle Snorkel excursion;

            c.    Failure to warn the Plaintiff of AKUA LLC d/b/a MAUI REEF ADVENTURES

                  inability to ensure the safety of passengers during the subject Molokini Zodiac

                  Turtle Snorkel excursion;

            d.    Failure to monitor, oversee, and supervise the subject Molokini Zodiac Turtle

                                                    14
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 15 of 54



                 Snorkel excursion to ensure its safe and nonnegligent conduct/operation;

           e.    Failure to promulgate and/or enforce adequate policies and procedures for

                 passengers, including the Plaintiffs to be provided safety instructions in the proper

                 use of equipment to include the floatation devices, mask, snorkel, and fins.

           f.    Failure to take steps as a result of prior similar incidents to reduce and/or prevent

                 the type of accident the Plaintiff suffered from happening.

           g.    Failure to warn passengers such as Linda Smith that the personnel of AKUA LLC

                 d/b/a MAUI REEF ADVENTURES had the authority to move the excursion

                 headed to Molokini Crater and relocate it to a more dangerous location with more

                 dangerous ocean currents.

           61.   Defendant NCL created the foregoing conditions causing the Plaintiff’s accidental

  death.    Alternatively, Defendant NCL knew of the foregoing conditions causing Plaintiff’s

  accidental death, and did not correct them, or the conditions existed for a sufficient length of time

  so that Defendant, in the exercise of reasonable care under the circumstances, should have learned

  of them and corrected them.

           62.   The conditions created and/or known to Defendant NCL occurred with sufficient

  regularity so as to be reasonably foreseeable to Defendant NCL.

           63.   The Defendant NCL owed the Plaintiff’s a duty of reasonable care in the selection

  of the excursions offered and provided to their passengers, including the Plaintiff, VERNON C.

  SMITH, and his wife, LINDA L. SMITH, deceased.

           64.   The Defendant NCL breached its duty of reasonable care it the owed the Plaintiffs

  in the selection of the Molokini Zodiac Turtle Snorkel excursion offered and provided to their

  passengers, including the Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH,

                                                   15
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 16 of 54



  deceased.

         65.    In addition, at all times material, Defendant NCL owed the Plaintiffs a duty of

  reasonable care in the selection and retention of AKUA LLC d/b/a MAUI REEF ADVENTURES

  as a provider of shore excursions for NCL’s passengers.

         66.    On or about October 29, 2018, Defendant NCL breached its duty of reasonable care

  in the selection and retention of AKUA LLC d/b/a MAUI REEF ADVENTURES as a provider of

  shore excursions for NCL’s passengers.

         67.    On or about October 29, 2018, LINDA SMITH, deceased drowned due to the fault

  and/or negligence of Defendant NCL in the selection and retention of AKUA LLC d/b/a MAUI

  REEF ADVENTURES as follows:

         a.     NCL failed to exercise reasonable care in the selection and offering as an excursion

                the Molokini Zodiac Turtle Snorkel excursion;

         b.     NCL failed to exercise reasonable care in the selection and retention of AKUA LLC

                d/b/a MAUI REEF ADVENTURES; and/or

         c.     NCL failed to exercise reasonable care in the vetting and investigation of AKUA

                LLC d/b/a MAUI REEF ADVENTURES competence and fitness to provide the

                subject Molokini Zodiac Turtle Snorkel excursion to NCL’s passengers, including

                Plaintiff; and/or

         d.     AKUA LLC d/b/a MAUI REEF ADVENTURES was incompetent or unfit to

                provide the subject Molokini Zodiac Turtle Snorkel excursion to NCL’s

                passengers, including Plaintiffs; and/or

         e.     NCL knew or in the exercise of reasonable care should have known of the

                incompetence or unfitness of AKUA LLC d/b/a MAUI REEF ADVENTURES in

                                                 16
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 17 of 54



                 the provision of the subject “shore excursion” to NCL’s passengers, including

                 Plaintiffs, and/or

         f.      NCL knew or in the exercise of reasonable care should have known of prior similar

                 incidents.

         68.     As a direct and proximate result of the negligence of Defendant NCL, their failure

  in their obligations and duties to the Plaintiff, Linda Smith and the incompetence and unfitness of

  AKUA LLC d/b/a MAUI REEF ADVENTURES, Linda Smith drowned.

         69.     Linda Smith was 71 years old on the date of this death. Immediately prior to her

  death, she was an adult person in good physical and mental health and condition, and was a loving

  and supportive wife and mother. As a direct, proximate and legal result of Decedent’s death by

  drowning, VERNON C. SMITH, individually, and the other beneficiaries of this action, have

  suffered the permanent loss of Decedent’s care, comfort, services, guidance, advice, support, love,

  affection, devotion, society, and consortium.

         WHEREFORE, the Plaintiff, VERNON C. SMITH, individually, demands damages

  against the Defendant NCL for past and future mental suffering and emotional distress; loss of

  love and affection; loss of care, attention, and acts of kindness; and loss of society, companionship,

  comfort, consortium; and Plaintiff, Vernon Eugene Smith, as Executor of the ESTATE OF LINDA

  L. SMITH, deceased, demands damages against Defendant NCL for pre-death physical and mental

  and emotional pain and suffering, future earnings, and loss of the pleasure of being alive, medical

  expenses, funeral expenses. Plaintiffs demand a jury trial.

                             COUNT IV
              CLAIM FOR WRONGFUL DEATH AGAINST NCL
    UNDER GENERAL MARITIME LAW AND FLORIDA WRONGFUL DEATH ACT

         Plaintiffs re-alleges, adopts, and incorporates by reference the allegations in Paragraphs 1

                                                   17
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 18 of 54



  through 37 as though fully and alleged herein.

            70.   This Cause of Action arises under Moragne v. States Marine Lines - 398 U.S. 375

  (1970), Sea-Land Services v. Gaudet, 414 U.S. 573 (1974), Norfolk Shipbuilding & Drydock Corp.

  v. Garris, 532 U.S. 811 (2001), Yamaha Motor Corp., U.S. A. v. Calhoun, 516 U.S. 199 (1996).

            71.   This case is under the maritime jurisdiction of the Court and, therefore the General

  Maritime Law of the United States as supplemented by state wrongful death, namely the Florida

  Wrongful Death Act.       The accident occurred as the decedent was a passenger engaged in

  activities, in this case a Molokini Zodiac Turtle Snorkel excursion to the Molokini Crater, which

  was promoted, sold and vouched for by Defendant, NCL to is passengers on its cruise ship as part

  and parcel of the cruise and the cruise experience, and NCL transports its passengers to the

  excursion ride on the ship.      Thus, the conditions of maritime jurisdiction of connection to

  traditional maritime activity and of location are satisfied.

            72.   Further, this accident was caused by the negligence of Defendant, NCL in its

  policies and procedures establish in and implemented from its headquarters in Miami, Florida.

  Thus, the law and remedies are supplemented by Florida law namely the Florida Wrongful Death

  Act.

            73.   This is a survival action and a wrongful death action of a non-seaman under the

  general maritime law, as allowed by Yamaha Motor Corp., U.S.A. v. Calhoun, 516 U.S. 199

  (1996).

            74.   When Defendant NCL offered and provided excursions to their passengers,

  including the Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH, deceased, they

  undertook to offer and provide among other things a reasonably safe excursion.

            75.   Defendant NCL owed a duty of reasonable care under the circumstances for the

                                                    18
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 19 of 54



  health, welfare and safety of its passengers and to warn of dangers known to NCL in places where

  its passengers, including the Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH,

  deceased, were invited to, or may reasonably be expected to visit.

          76.     On or about October 29, 2018, the Defendant NCL and/or its agents, servants, joint

  ventures, partners, and/or employees breached its duty to act with reasonable care for the safety of

  Plaintiff,    VERNON C. SMITH, and his wife, LINDA L. SMITH, deceased under the

  circumstances and was negligent and careless by committing one or more of the following acts

  and/or omissions including, but not limited to:

          a.      Failure to exercise reasonable care under the circumstances for Plaintiffs’ safety

                  during participation in the Molokini Zodiac Turtle Snorkel excursion;

          b.      Failure to adequately warn Plaintiffs of the dangers of participating in the subject

                  Molokini Zodiac Turtle Snorkel excursion;

          c.      Failure to warn the Plaintiff of AKUA LLC d/b/a MAUI REEF ADVENTURES

                  inability to ensure the safety of passengers during the subject Molokini Zodiac

                  Turtle Snorkel excursion;

          d.      Failure to monitor, oversee, and supervise the subject Molokini Zodiac Turtle

                  Snorkel excursion to ensure its safe and nonnegligent conduct/operation;

          e.      Failure to promulgate and/or enforce adequate policies and procedures for

                  passengers, including the Plaintiffs to be provided safety instructions in the proper

                  use of equipment to include the floatation devices, mask, snorkel, and fins.

          f.      Failure to take steps as a result of prior similar incidents to reduce and/or prevent

                  the type of accident the Plaintiff suffered from happening.

          g.      Failure to warn passengers such as Linda Smith that the personnel of AKUA LLC

                                                    19
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 20 of 54



                 d/b/a MAUI REEF ADVENTURES had the authority to move the excursion

                 headed to Molokini Crater and relocate it to a more dangerous location with more

                 dangerous ocean currents.

           77.   Defendant NCL created the foregoing conditions causing the Plaintiff’s accidental

  death.    Alternatively, Defendant NCL knew of the foregoing conditions causing Plaintiff’s

  accidental death, and did not correct them, or the conditions existed for a sufficient length of time

  so that Defendant, in the exercise of reasonable care under the circumstances, should have learned

  of them and corrected them.

           78.   The conditions created and/or known to Defendant NCL occurred with sufficient

  regularity so as to be reasonably foreseeable to Defendant NCL.

           79.   The Defendant NCL owed the Plaintiff’s a duty of reasonable care in the selection

  of the excursions offered and provided to their passengers, including the Plaintiff, VERNON C.

  SMITH, and his wife, LINDA L. SMITH, deceased.

           80.   The Defendant NCL breached its duty of reasonable care it the owed the Plaintiffs

  in the selection of the Molokini Zodiac Turtle Snorkel excursion offered and provided to their

  passengers, including the Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH,

  deceased.

           81.   In addition, at all times material, Defendant NCL owed the Plaintiffs a duty of

  reasonable care in the selection and retention of AKUA LLC d/b/a MAUI REEF ADVENTURES

  as a provider of shore excursions for NCL’s passengers.

           82.   On or about October 29, 2018, Defendant NCL breached its duty of reasonable care

  in the selection and retention of AKUA LLC d/b/a MAUI REEF ADVENTURES as a provider of

  shore excursions for NCL’s passengers.

                                                   20
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 21 of 54



         83.     On or about October 29, 2018, LINDA SMITH, deceased drowned due to the fault

  and/or negligence of Defendant NCL in the selection and retention of AKUA LLC d/b/a MAUI

  REEF ADVENTURES as follows:

         a.      NCL failed to exercise reasonable care in the selection and offering as an excursion

                 the Molokini Zodiac Turtle Snorkel excursion;

         b.      NCL failed to exercise reasonable care in the selection and retention of AKUA LLC

                 d/b/a MAUI REEF ADVENTURES; and/or

         c.      NCL failed to exercise reasonable care in the vetting and investigation of AKUA

                 LLC d/b/a MAUI REEF ADVENTURES competence and fitness to provide the

                 subject Molokini Zodiac Turtle Snorkel excursion to NCL’s passengers, including

                 Plaintiff; and/or

         d.      AKUA LLC d/b/a MAUI REEF ADVENTURES was incompetent or unfit to

                 provide the subject Molokini Zodiac Turtle Snorkel excursion to NCL’s

                 passengers, including Plaintiffs; and/or

         e.      NCL knew or in the exercise of reasonable care should have known of the

                 incompetence or unfitness of AKUA LLC d/b/a MAUI REEF ADVENTURES in

                 the provision of the subject “shore excursion” to NCL’s passengers, including

                 Plaintiffs, and/or

         f.      NCL knew or in the exercise of reasonable care should have known of prior similar

                 incidents.

         84.     As a direct and proximate result of the negligence of Defendant NCL, their failure

  in their obligations and duties to the Plaintiff, Linda Smith and the incompetence and unfitness of

  AKUA LLC d/b/a MAUI REEF ADVENTURES, Linda Smith drowned.

                                                  21
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 22 of 54



        85.   Linda Smith was 71 years old on the date of this death. Immediately prior to her




                                             22
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 23 of 54



  death, she was an adult person in good physical and mental health and condition, and was a loving

  and supportive wife and mother. As a direct, proximate and legal result of Decedent’s death by

  drowning, VERNON C. SMITH, individually, and the other beneficiaries of this action, have

  suffered the permanent loss of Decedent’s care, comfort, services, guidance, advice, support, love,

  affection, devotion, society, and consortium.

         WHEREFORE, the Plaintiff, VERNON C. SMITH, individually, demands damages

  against the Defendant NCL for past and future mental suffering and emotional distress; loss of

  love and affection; loss of care, attention, and acts of kindness; and loss of society, companionship,

  comfort, consortium; and Plaintiff, Vernon Eugene Smith, as Executor of the ESTATE OF LINDA

  L. SMITH, deceased, demands damages against Defendant NCL for pre-death physical and mental

  and emotional pain and suffering, future earnings, and loss of the pleasure of being alive, medical

  expenses, funeral expenses. Plaintiffs demand a jury trial.

                                       COUNT V
                       DEATH ON THE HIGH SEAS ACT AGAINST NCL
                             (PLED IN THE ALTERNATIVE)

         Plaintiffs re-alleges, adopts, and incorporates by reference the allegations in Paragraphs 1

  through 37 as though fully and alleged herein.

         86.     Should it be determined that Linda Smith died on the High Seas, Plaintiffs,

  VERNON C. SMITH, individually, and Vernon Eugene Smith, as Executor of the ESTATE OF

  LINDA L. SMITH, deceased, hereby pleads in the alternate a claim against NCL under the Death

  on the High Seas Act, 46 U.S.C. § 30302, (“DOHSA”) and re-alleges paragraphs 1 – 37 as if fully

  stated herein and further alleges:

         87.      In the alternative, Plaintiffs, VERNON C. SMITH, individually, and Vernon

  Eugene Smith, as Executor of the ESTATE OF LINDA L. SMITH, deceased, that Linda Smith’s

                                                   23
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 24 of 54



  death occurred on the High Seas.

          88.     DOHSA gives the personal representative of the decedent the statutory right to

  bring a civil action against the person, company or boat responsible for the exclusive benefit of

  the decedent’s spouse, parent, child, or dependent relative when the death of an individual is caused

  by wrongful act, neglect, or default occurring on the high seas.

          89.     Defendant NCL offered and provided excursions to their passengers, including the

  Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH, deceased, they undertook to

  offer and provide among other things a reasonably safe excursion.

          90.     Defendant NCL owed a duty of reasonable care under the circumstances for the

  health, welfare and safety of its passengers and to warn of dangers known to NCL in places where

  its passengers, including the Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH,

  deceased, were invited to, or may reasonably be expected to visit.

          91.     On or about October 29, 2018, the Defendant NCL and/or its agents, servants, joint

  ventures, partners, and/or employees breached its duty to act with reasonable care for the safety of

  Plaintiff,    VERNON C. SMITH, and his wife, LINDA L. SMITH, deceased under the

  circumstances and was negligent and careless by committing one or more of the following

  wrongful acts, neglect or default by failing to:

          a.      Exercise reasonable care in the selection and offering as an excursion the Molokini

                  Zodiac Turtle Snorkel excursion;

          b.      Exercise reasonable care in the selection and retention of AKUA LLC d/b/a MAUI

                  REEF ADVENTURES; and/or

          c.      Exercise reasonable care in the vetting and investigation of AKUA LLC d/b/a

                  MAUI REEF ADVENTURES competence and fitness to provide the subject

                                                     24
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 25 of 54



              Molokini Zodiac Turtle Snorkel excursion to NCL’s passengers, including

              Plaintiff; and/or

        d.    Ensure AKUA LLC d/b/a MAUI REEF ADVENTURES was competent or fit to

              provide the subject Molokini Zodiac Turtle Snorkel excursion to NCL’s

              passengers, including Plaintiffs; and/or

        e.    Exercise of reasonable care investigating or should have known of the

              incompetence or unfitness of AKUA LLC d/b/a MAUI REEF ADVENTURES in

              the provision of the subject “shore excursion” to NCL’s passengers, including

              Plaintiffs, and/or

        f.    Exercise reasonable care and should have known of prior similar incidents.

        g.    Ensure a safe, non-hazardous place for Linda Smith to snorkel;

        h.    Ensure AKUA LLC d/b/a MAUI REEF ADVENTURES provide, maintain,

              implement and enforce policies and procedures for in the proper use of equipment

              to include the floatation devices, mask, snorkel, and fins to the excursion

              passengers;

        i.    Failed to ensure AKUA LLC d/b/a MAUI REEF ADVENTURES employed proper

              supervision and observation of their snorkeling passengers.

        j.    Failed to ensure AKUA LLC d/b/a MAUI REEF ADVENTURES instituted and

              enforced a partner or buddy system before passenger/excursion members were

              permitted to enter into the water;

        k.    Failed to ensure AKUA LLC d/b/a MAUI REEF ADVENTURES maintained

              sufficient crew and adequate lookout on board their boats while all

              passengers/excursion members were in the water;

                                               25
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 26 of 54



         l.      Failed to ensure AKUA LLC d/b/a MAUI REEF ADVENTURES maintained

                 adequate procedures to monitor passenger/excursion members movements and

                 respond in case of emergency;

         m.      Failed to ensure AKUA LLC d/b/a MAUI REEF ADVENTURES promulgated,

                 issued and enforced safety procedures that may be uncovered as discovery and

                 investigation continue.

         92.     As a direct or proximate result of the wrongful acts, neglect or default alleged in

  the preceding paragraphs, by NCL, Linda Smith lost her life and her estate is entitled under the

  law to damages.

         WHEREFORE, Vernon Eugene Smith, as Executor of the ESTATE OF LINDA L.

  SMITH, deceased, on behalf of VERNON C. SMITH, demands damages representing lost past

  and future: (1) support in the amount of money LINDA SMITH had, and would have, contributed

  from her earnings to support him; (2) services LINDA SMITH would have provided

  him; (3) funeral expenses paid by him; (4) pre and post judgment interest on those damages; and,

  (5) all taxable costs available under law.

                                COUNT VI
          NEGLIGENCE AGAINST AKUA LLC d/b/a MAUI REEF ADVENTURES

         Plaintiffs re-allege, adopts, and incorporates by reference the allegations in Paragraphs 1

  through 37 as though fully alleged herein.

         93.     At all times material, Defendant, AKUA LLC d/b/a MAUI REEF ADVENTURES

  owed Plaintiff, VERNON C. SMITH, and his wife, LINDA L. SMITH, deceased, a duty of

  reasonable care under the circumstances. Kermarec v. Compagnie Generale Transatlantique, 358

  U.S. 625, 79 S.Ct. 406 (1959); Everett v. Carnival Cruise Lines, Inc., 912 F.2d 1355 (11th Cir.

  1990); Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318 (11th Cir. 1989), on remand, 715 F.Supp.
                                                 26
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 27 of 54



  1069 (M.D.Fla. 1989). This duty included warning Plaintiff of known or foreseeable dangers.

  Keefe, 867 F.2d at 1322; Witover v. Celebrity Cruises, Inc., 2016 WL 661065, *3 (S.D.Fla. 2016);

  Lapidus v. NCL America LLC, 924 F.Supp.2d 1352 (S.D.Fla. 2013).

         94.     On or about October 29, 2018, Defendant AKUA LLC d/b/a MAUI REEF

  ADVENTURES, and/or their agents, servants, joint venturers, and/or employees breached their

  duty to provide Plaintiff with reasonable care under the circumstances.

         95.     On or about October 29, 2018, Linda Smith, drowned while participating in the

  Molokini Zodiac Turtle Snorkel excursion due to the fault and/or negligence of Defendant, AKUA

  LLC d/b/a MAUI REEF ADVENTURES, and/or their agents, servants, joint ventures, and/or

  employees as follows:

         a.      Failure to exercise reasonable care under the circumstances for Plaintiff’s safety

                 during her participation in the Molokini Zodiac Turtle Snorkel excursion; and/or

         b.      Failure to adequately warn Plaintiff of the dangers of participating in the subject

                 Molokini Zodiac Turtle Snorkel excursion;

         c.      Failure to warn Plaintiff of its inability and/or unwillingness to ensure the safety of

                 passengers during the subject Molokini Zodiac Turtle Snorkel excursion; and/or;

         d.      Failure to make provisions for a suitable safe alternate area in which to snorkel, in

                 the event “Molokini Crater” was too crowded;

         e.      Failure to provide Plaintiff with a reasonably safe Molokini Zodiac Turtle Snorkel

                 excursion; and/or

         f.      Failure to promulgate and/or enforce adequate policies and procedures for

                 passengers, including the Plaintiffs to be provided safety instructions in the proper

                 use of equipment to include the floatation devices, mask, snorkel, and fins.

                                                   27
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 28 of 54



          g.     Failure to comply with safety codes and standards designed and promulgated to

                 reduce the risk of the type of accident the Plaintiff suffered, from happening; and/or

          h.     Failure to have adequate risk management procedures in place designed to reduce

                 the occurrence of the type of accident suffered by the Plaintiff; and/or

          i.     Failure to implement available safety standards designed to reduce and/or prevent

                 the type of accident the Plaintiff suffered from happening; and/or

          j.     Failure to properly operate the Ocean Freedom such that passengers received proper

                 instructions and that it was moored/anchored at a location safe for the snorkeling

                 tour; and/or

          k.     Failure to take steps as a result of prior similar incidents to reduce and/or prevent

                 the type of accident the Plaintiff suffered from happening.

          96.    Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES created the foregoing

  conditions causing the Plaintiff’s accident. Alternatively, Defendant AKUA LLC d/b/a MAUI

  REEF ADVENTURES knew of the foregoing conditions causing Plaintiff’s accident and did not

  correct them, or the conditions existed for a sufficient length of time so that Defendants, in the

  exercise of reasonable care under the circumstances, should have learned of them and corrected

  them.

          97.    The conditions created and/or known to Defendant AKUA LLC d/b/a MAUI REEF

  ADVENTURES occurred with sufficient regularity so as to be reasonably foreseeable to

  Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES.

          98.    As a direct and proximate result of the negligence of Defendant AKUA LLC d/b/a

  MAUI REEF ADVENTURES, Linda Smith drowned.

          99.    Linda Smith was 71 years old on the date of this death. Immediately prior to her

                                                  28
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 29 of 54



  death, she was an adult person in good physical and mental health and condition, and was a loving

  and supportive wife and mother. As a direct, proximate and legal result of Decedent’s death by

  drowning, VERNON C. SMITH, individually, and the other beneficiaries of this action, have

  suffered the permanent loss of Decedent’s care, comfort, services, guidance, advice, support, love,

  affection, devotion, society, and consortium.

           Wherefore, the Plaintiffs demands judgment for all damages recoverable under the law

  against Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES and Plaintiffs demand a jury

  trial.

                                    COUNT VII
                           INTENTIONAL FAILURE TO WARN
                    AGAINST AKUA LLC d/b/a MAUI REEF ADVENTURES

           Plaintiffs re-alleges, adopts, and incorporates by reference the allegations in Paragraphs 1

  through 37 as though fully and alleged herein.

           100.   At all times material, Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES

  owed Plaintiffs a duty of reasonable care under the circumstances, which includes a duty to warn

  of hidden dangerous conditions known or, in the exercise of reasonable care, knowable to

  Defendant.

           101.   On or about October 29, 2018, Defendant AKUA LLC d/b/a MAUI REEF

  ADVENTURES and/or its agents, employees, and/or servants breached its/their duty to Plaintiff

  by intentionally failing to warn Plaintiff of a hidden and dangerous conditions known to Defendant

  AKUA LLC d/b/a MAUI REEF ADVENTURES. In fact, at the time of the incident alleged

  herein, Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES was aware of another

  drowning death of a snorkel tour participant, Donald Willis, also at Molokini Crater on or about

  June 24, 2018 but failed to disclose this to Plaintiffs.

                                                    29
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 30 of 54



         102.    On or about October 29, 2018, Plaintiff, Linda Smith, died due to intentional acts

  of Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES, and/or its agents, employees,

  and/or servants as follows:

         a.      Failure to warn Plaintiff of a dangerous condition, to wit: the dangers and potential

                 for injury from participation in the Molokini Zodiac Turtle Snorkel excursion,

                 despite knowledge of the dangers and risk of injury from this shore excursion to

                 Molokini Crater.

         103.    Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES’ failure to warn was

  intentional, wanton, and willful.     Moreover, Defendant AKUA LLC d/b/a MAUI REEF

  ADVENTURES’ failure to warn was calculated and motivated solely by the risk that warning

  passengers, including Plaintiff, of the known risks of the Molokini Zodiac Turtle Snorkel excursion

  to the Molokini Crater would result in a loss of revenue from the sale of such shore excursions.

         104.    Under the circumstances of Defendant AKUA LLC d/b/a MAUI REEF

  ADVENTURES being aware, and on notice, of the true and actual dangers of the excursions to

  Molokini Crater that was sold to and provided to Plaintiffs as a result of prior claims and lawsuits

  from the similar shore excursions, Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES’s

  actions in not specifically warning Plaintiffs, verbally or in writing, of these known dangers were

  grossly negligent and reckless.

         105.     As a direct and proximate result of the intentional failure to warn of Defendant

  AKUA LLC d/b/a MAUI REEF ADVENTURES, Linda Smith drowned.

         106.    Linda Smith was 71 years old on the date of this death. Immediately prior to her

  death, she was an adult person in good physical and mental health and condition, and was a loving

  and supportive wife and mother. As a direct, proximate and legal result of Decedent’s death by

                                                  30
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 31 of 54



  drowning, VERNON C. SMITH, individually, and the other beneficiaries of this action, have

  suffered the permanent loss of Decedent’s care, comfort, services, guidance, advice, support, love,

  affection, devotion, society, and consortium.

          Wherefore, the Plaintiffs demands judgment for punitive damages against Defendant

  AKUA LLC d/b/a MAUI REEF ADVENTURES and Plaintiffs demand a jury trial.

                               COUNT VIII
             CLAIM FOR WRONGFUL DEATH AGAINST AKUA LLC
                      d/b/a MAUI REEF ADVENTURES
     UNDER GENERAL MARITIME LAW AND HAWAII WRONGFUL DEATH ACT

          Plaintiffs re-alleges, adopts, and incorporates by reference the allegations in Paragraphs 1

  through 37 as though fully and alleged herein.

          107.     This Cause of Action arises under Moragne v. States Marine Lines - 398 U.S. 375

  (1970), Sea-Land Services v. Gaudet, 414 U.S. 573 (1974), Norfolk Shipbuilding & Drydock Corp.

  v. Garris, 532 U.S. 811 (2001), Yamaha Motor Corp., U.S. A. v. Calhoun, 516 U.S. 199 (1996).

          108.     This case is under the maritime jurisdiction of the Court and, therefore the General

  Maritime Law of the United States as supplemented by state wrongful death, namely the Hawaii

  Wrongful Death Act. The accident occurred as the decedent engaged in activities in this case, a

  Molokini Zodiac Turtle Snorkel excursion to the Molokini Crater, which was provided by AKUA

  LLC d/b/a MAUI REEF ADVENTURES to NCL passengers on their cruise ship,                     Thus, the

  conditions of maritime jurisdiction of connection to traditional maritime activity and of location

  are satisfied.

          109.     Further, this accident was caused by the negligence, failure in the obligations and

  the duty to act of Defendants, AKUA LLC d/b/a MAUI REEF ADVENTURES in Hawaii. Thus,

  the law and remedies are supplemented by Hawaii law namely the Hawaii Wrongful Death Act.

          110.     This is a survival action and a wrongful death action of a non-seaman under the
                                                    31
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 32 of 54



  general maritime law, as allowed by Yamaha Motor Corp., U.S. A. v. Calhoun, 516 U.S. 199

  (1996).

            111.   When Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES offered and

  provided excursions to NCL passengers, including the Plaintiff, VERNON C. SMITH, and his

  wife, LINDA L. SMITH, deceased, they undertook to offer and provide among other things a

  reasonably safe excursion.

            112.   Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES, owed a duty of

  reasonable care under the circumstances for the health, welfare and safety of its excursion

  passengers, and to warn of dangers known to AKUA LLC d/b/a MAUI REEF ADVENTURES.

            113.   On or about October 29, 2018, Defendant AKUA LLC d/b/a MAUI REEF

  ADVENTURES, and/or their agents, servants, joint venturers, and/or employees breached their

  obligation and duty to provide Plaintiff with reasonable care under the circumstances.

            114.   On or about October 29, 2018, Linda Smith, drowned while participating in the

  Molokini Zodiac Turtle Snorkel excursion due to the fault and/or negligence of Defendant, AKUA

  LLC d/b/a MAUI REEF ADVENTURES, and/or their agents, servants, joint ventures, and/or

  employees as follows:

            a.     Failure to exercise reasonable care under the circumstances for Plaintiff’s safety

                   during her participation in the Molokini Zodiac Turtle Snorkel excursion; and/or

            b.     Failure to adequately warn Plaintiff of the dangers of participating in the subject

                   Molokini Zodiac Turtle Snorkel excursion;

            c.     Failure to warn Plaintiff of its inability and/or unwillingness to ensure the safety of

                   passengers during the subject Molokini Zodiac Turtle Snorkel excursion; and/or;

            d.     Failure to make provisions for a suitable safe alternate area in which to snorkel, in

                                                     32
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 33 of 54



                 the event “Molokini Crater” was too crowded;

          e.     Failure to provide Plaintiff with a reasonably safe Molokini Zodiac Turtle Snorkel

                 excursion; and/or

          f.     Failure to promulgate and/or enforce adequate policies and procedures for

                 passengers, including the Plaintiffs to be provided safety instructions in the proper

                 use of equipment to include the floatation devices, mask, snorkel, and fins.

          g.     Failure to comply with safety codes and standards designed and promulgated to

                 reduce the risk of the type of accident the Plaintiff suffered, from happening; and/or

          h.     Failure to have adequate risk management procedures in place designed to reduce

                 the occurrence of the type of accident suffered by the Plaintiff; and/or

          i.     Failure to implement available safety standards designed to reduce and/or prevent

                 the type of accident the Plaintiff suffered from happening; and/or

          j.     Failure to properly operate the Ocean Freedom such that passengers received proper

                 instructions and that it was moored/anchored at a location safe for the snorkeling

                 tour; and/or

          k.     Failure to take steps as a result of prior similar incidents to reduce and/or prevent

                 the type of accident the Plaintiff suffered from happening.

          115.   Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES created the foregoing

  conditions causing the Plaintiff’s accident. Alternatively, Defendant AKUA LLC d/b/a MAUI

  REEF ADVENTURES knew of the foregoing conditions causing Plaintiff’s accident and did not

  correct them, or the conditions existed for a sufficient length of time so that Defendants, in the

  exercise of reasonable care under the circumstances, should have learned of them and corrected

  them.

                                                  33
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 34 of 54



         116.    The conditions created and/or known to Defendant AKUA LLC d/b/a MAUI

  REEF ADVENTURES occurred with sufficient regularity so as to be reasonably foreseeable to

  Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES.

         117.    As a direct and proximate result of the negligence of Defendant AKUA LLC d/b/a

  MAUI REEF ADVENTURES, and their failure in their obligations and duties to the Plaintiff,

  Linda Smith drowned.

         118.    Linda Smith was 71 years old on the date of this death. Immediately prior to her

  death, she was an adult person in good physical and mental health and condition, and was a loving

  and supportive wife and mother. As a direct, proximate and legal result of Decedent’s death by

  drowning, VERNON C. SMITH, individually, and the other beneficiaries of this action, have

  suffered the permanent loss of Decedent’s care, comfort, services, guidance, advice, support, love,

  affection, devotion, society, and consortium.

         WHEREFORE, the Plaintiff, VERNON C. SMITH, individually, demands damages

  against the Defendant NCL for past and future mental suffering and emotional distress; loss of

  love and affection; loss of care, attention, and acts of kindness; and loss of society, companionship,

  comfort, consortium; and Plaintiff, Vernon Eugene Smith, as Executor of the ESTATE OF LINDA

  L. SMITH, deceased, demands damages against Defendant NCL for pre-death physical and mental

  and emotional pain and suffering, future earnings, and loss of the pleasure of being alive, medical

  expenses, funeral expenses. Plaintiffs demand a jury trial.

                               COUNT IX
            CLAIM FOR WRONGFUL DEATH AGAINST AKUA LLC
                     d/b/a MAUI REEF ADVENTURES
    UNDER GENERAL MARITIME LAW AND FLORIDA WRONGFUL DEATH ACT

         Plaintiffs re-alleges, adopts, and incorporates by reference the allegations in Paragraphs 1

  through 37 as though fully and alleged herein.
                                                   34
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 35 of 54



            119.   This Cause of Action arises under Moragne v. States Marine Lines - 398 U.S. 375

  (1970), Sea-Land Services v. Gaudet, 414 U.S. 573 (1974), Norfolk Shipbuilding & Drydock Corp.

  v. Garris, 532 U.S. 811 (2001), Yamaha Motor Corp., U.S. A. v. Calhoun, 516 U.S. 199 (1996).

            120.   This case is under the maritime jurisdiction of the Court and, therefore the General

  Maritime Law of the United States as supplemented by state wrongful death, namely the Florida

  Wrongful Death Act. The accident occurred as the decedent engaged in activities in this case, a

  Molokini Zodiac Turtle Snorkel excursion to the Molokini Crater, which was provided by AKUA

  LLC d/b/a MAUI REEF ADVENTURES to NCL passengers on their cruise ship,                     Thus, the

  conditions of maritime jurisdiction of connection to traditional maritime activity and of location

  are satisfied.

            121.   Further, this accident was caused by the negligence of Defendants, AKUA LLC

  d/b/a MAUI REEF ADVENTURES and NCL, in its agreements and contracts establish in and

  implemented from NCL’s headquarters in Miami, Florida. Thus, the law and remedies are

  supplemented by Florida law namely the Florida Wrongful Death Act.

            122.   This is a survival action and a wrongful death action of a non-seaman under the

  general maritime law, as allowed by Yamaha Motor Corp., U.S. A. v. Calhoun, 516 U.S. 199

  (1996).

            123.   When Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES offered and

  provided excursions to NCL passengers, including the Plaintiff, VERNON C. SMITH, and his

  wife, LINDA L. SMITH, deceased, they undertook to offer and provide among other things a

  reasonably safe excursion.

            124.   Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES, owed a duty of

  reasonable care under the circumstances for the health, welfare and safety of its excursion

                                                    35
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 36 of 54



  passengers, and to warn of dangers known to AKUA LLC d/b/a MAUI REEF ADVENTURES.

         125.    On or about October 29, 2018, Defendant AKUA LLC d/b/a MAUI REEF

  ADVENTURES, and/or their agents, servants, joint venturers, and/or employees breached their

  obligation and duty to provide Plaintiff with reasonable care under the circumstances.

         126.    On or about October 29, 2018, Linda Smith, drowned while participating in the

  Molokini Zodiac Turtle Snorkel excursion due to the fault and/or negligence of Defendant, AKUA

  LLC d/b/a MAUI REEF ADVENTURES, and/or their agents, servants, joint ventures, and/or

  employees as follows:

         a.      Failure to exercise reasonable care under the circumstances for Plaintiff’s safety

                 during her participation in the Molokini Zodiac Turtle Snorkel excursion; and/or

         b.      Failure to adequately warn Plaintiff of the dangers of participating in the subject

                 Molokini Zodiac Turtle Snorkel excursion;

         c.      Failure to warn Plaintiff of its inability and/or unwillingness to ensure the safety of

                 passengers during the subject Molokini Zodiac Turtle Snorkel excursion; and/or;

         d.      Failure to make provisions for a suitable safe alternate area in which to snorkel, in

                 the event “Molokini Crater” was too crowded;

         e.      Failure to provide Plaintiff with a reasonably safe Molokini Zodiac Turtle Snorkel

                 excursion; and/or

         f.      Failure to promulgate and/or enforce adequate policies and procedures for

                 passengers, including the Plaintiffs to be provided safety instructions in the proper

                 use of equipment to include the floatation devices, mask, snorkel, and fins.

         g.      Failure to comply with safety codes and standards designed and promulgated to

                 reduce the risk of the type of accident the Plaintiff suffered, from happening; and/or

                                                   36
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 37 of 54



          h.     Failure to have adequate risk management procedures in place designed to reduce

                 the occurrence of the type of accident suffered by the Plaintiff; and/or

          i.     Failure to implement available safety standards designed to reduce and/or prevent

                 the type of accident the Plaintiff suffered from happening; and/or

          j.     Failure to properly operate the Ocean Freedom such that passengers received proper

                 instructions and that it was moored/anchored at a location safe for the snorkeling

                 tour; and/or

          k.     Failure to take steps as a result of prior similar incidents to reduce and/or prevent

                 the type of accident the Plaintiff suffered from happening.

          127.   Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES created the foregoing

  conditions causing the Plaintiff’s accident. Alternatively, Defendant AKUA LLC d/b/a MAUI

  REEF ADVENTURES knew of the foregoing conditions causing Plaintiff’s accident and did not

  correct them, or the conditions existed for a sufficient length of time so that Defendants, in the

  exercise of reasonable care under the circumstances, should have learned of them and corrected

  them.

          128.   The conditions created and/or known to Defendant AKUA LLC d/b/a MAUI REEF

  ADVENTURES occurred with sufficient regularity so as to be reasonably foreseeable to

  Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES.

          129.   As a direct and proximate result of the negligence of Defendant AKUA LLC d/b/a

  MAUI REEF ADVENTURES, and their failure in their obligations and duties to the Plaintiff,

  Linda Smith drowned.

          130.   Linda Smith was 71 years old on the date of this death. Immediately prior to her

  death, she was an adult person in good physical and mental health and condition, and was a loving

                                                  37
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 38 of 54



  and supportive wife and mother. As a direct, proximate and legal result of Decedent’s death by

  drowning, VERNON C. SMITH, individually, and the other beneficiaries of this action, have

  suffered the permanent loss of Decedent’s care, comfort, services, guidance, advice, support, love,

  affection, devotion, society, and consortium.

         WHEREFORE, the Plaintiff, VERNON C. SMITH, individually, demands damages

  against the Defendant NCL for past and future mental suffering and emotional distress; loss of

  love and affection; loss of care, attention, and acts of kindness; and loss of society, companionship,

  comfort, consortium; and Plaintiff, Vernon Eugene Smith, as Executor of the ESTATE OF LINDA

  L. SMITH, deceased, demands damages against Defendant NCL for pre-death physical and mental

  and emotional pain and suffering, future earnings, and loss of the pleasure of being alive, medical

  expenses, funeral expenses. Plaintiffs demand a jury trial.

                                        COUNT X
                         DEATH ON THE HIGH SEAS ACT AGAINST
                         AKUA LLC d/b/a MAUI REEF ADVENTURES
                             (PLED IN THE ALTERNATIVE)

         131.    Should it be determined that Linda Smith died on the High Seas, Plaintiffs,

  VERNON C. SMITH, individually, and Vernon Eugene Smith, as Executor of the ESTATE OF

  LINDA L. SMITH, deceased, hereby pleads in the alternate a claim against AKUA LLC d/b/a

  MAUI REEF ADVENTURES under the Death on the High Seas Act, 46 U.S.C. § 30302,

  (“DOHSA”) and re-alleges paragraphs 1 – 36 as if fully stated herein and further alleges:

         132.    In the alternative, Plaintiffs, VERNON C. SMITH, individually, and Vernon

  Eugene Smith, as Executor of the ESTATE OF LINDA L. SMITH, deceased, that Linda Smith’s

  death occurred on the High Seas.

         133.    DOHSA gives the personal representative of the decedent the statutory right to

  bring a civil action against the person, company or boat responsible for the exclusive benefit of
                                                   38
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 39 of 54



  the decedent’s spouse, parent, child, or dependent relative when the death of an individual is caused

  by wrongful act, neglect, or default occurring on the high seas.

         134.       Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES, offered and provided

  excursions to NCL passengers, including the Plaintiff, VERNON C. SMITH, and his wife, LINDA

  L. SMITH, deceased, and they undertook to offer and provide among other things a reasonably

  safe excursion.

         135.       On or about October 29, 2018, Defendant AKUA LLC d/b/a MAUI REEF

  ADVENTURES, and/or their agents, servants, joint venturers, and/or employees were negligent

  and breached their duty to provide Plaintiff with reasonable care under the circumstances.

         136.       On or about October 29, 2018, Linda Smith, drowned while participating in the

  Molokini Zodiac Turtle Snorkel excursion due to the fault and/or negligence of Defendant, AKUA

  LLC d/b/a MAUI REEF ADVENTURES, and/or their agents, servants, joint ventures, and/or

  employees as follows:

         137.       Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES owed a duty of

  reasonable care under the circumstances for the health, welfare and safety of its excursion

  passengers and to warn of dangers known to AKUA LLC d/b/a MAUI REEF ADVENTURES.

         138.       On or about October 29, 2018, the Defendant, AKUA LLC d/b/a MAUI REEF

  ADVENTURES’s and/or its agents, servants, joint ventures, partners, and/or employees breached

  its duty to act with reasonable care for the safety of Plaintiff, VERNON C. SMITH, and his wife,

  LINDA L. SMITH, deceased under the circumstances and was negligent and careless by

  committing one or more of the following wrongful acts, neglect or default by failing to:

         a.         Exercise reasonable care under the circumstances for Plaintiff’s safety during her

                    participation in the Molokini Zodiac Turtle Snorkel excursion; and/or

                                                    39
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 40 of 54



        b.    Adequately warn Plaintiff of the dangers of participating in the subject Molokini

              Zodiac Turtle Snorkel excursion; and/or

        c.    Warn Plaintiff of its inability and/or unwillingness to ensure the safety of

              passengers during the subject Molokini Zodiac Turtle Snorkel excursion; and/or;

        d.    Make provisions for a suitable safe alternate area in which to snorkel, in the event

              “Molokini Crater” was too crowded; and/or

        e.    Provide Plaintiff with a reasonably safe Molokini Zodiac Turtle Snorkel excursion;

              and/or

        f.    Promulgate and/or maintain, implement, and enforce policies and procedures for

              the instruction to passengers, including the Plaintiffs, in the proper use of

              equipment to include the floatation devices, mask, snorkel, and fins; and/or

        g.    Comply with safety codes and standards designed and promulgated to reduce the

              risk of the type of accident the Plaintiff suffered, from happening; and/or

        h.    Have adequate risk management procedures in place designed to reduce the

              occurrence of the type of accident suffered by the Plaintiff; and/or

        i.    Implement available safety standards designed to reduce and/or prevent the type of

              accident the Plaintiff suffered from happening; and/or

        j.    Take steps as a result of prior similar incidents to reduce and/or prevent the type of

              accident the Plaintiff suffered from happening; and/or

        k.    Ensure proper supervision and observation of their snorkeling passengers.

        l.    Institute enforcement of a partner or buddy system before passenger/excursion

              members were permitted to enter into the water; and/or

        m.    Maintain sufficient crew and adequate lookout on board their boats while all

                                               40
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 41 of 54



                 passengers/excursion members were in the water; and/or

         n.      Maintain adequate procedures to monitor passenger/excursion members

                 movements and respond in case of emergency; and/or

         o.      Ensure promulgated, issued, and enforced safety procedures that may be uncovered

                 as discovery and investigation continue; and/or

         p.      Failure to properly operate the Ocean Freedom such that passengers received proper

                 instructions and that it was moored/anchored at a location safe for the snorkeling

                 tour.

         139.    As a direct or proximate result of the wrongful acts, neglect or default alleged in

  the preceding paragraphs, Linda Smith lost her life and her estate is entitled under the law to

  damages.

         WHEREFORE, Vernon Eugene Smith, as Executor of the ESTATE OF LINDA L.

  SMITH, deceased, on behalf of VERNON C. SMITH, demands damages representing lost past

  and future: (1) support in the amount of money LINDA SMITH had, and would have, contributed

  from her earnings to support him; (2) services LINDA SMITH would have provided

  him; (3) funeral expenses paid by him; (4) pre and post judgment interest on those

  damages; and, (5) all taxable costs available under law.

                                   COUNT XI
                APPARENT AGENCY OR AGENCY BY ESTOPPEL AGAINST
                  NCL AND AKUA LLC d/b/a MAUI REEF ADVENTURES

         Plaintiffs re-alleges, adopts, and incorporates by reference the allegations in Paragraphs 1

  through 37 as though fully and alleged herein.

         140.    At all times material, Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES

  were the apparent agent(s) of Defendant NCL.

                                                   41
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 42 of 54



         141.   A all times material hereto, Defendant NCL is estopped from denying that

  Defendants AKUA LLC d/b/a MAUI REEF ADVENTURES were its agent(s) or employee(s).

         142.   At all times material hereto, Defendant NCL made manifestations which caused

  Plaintiff to believe that Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES had authority

  to act for the benefit of Defendant NCL. These manifestations included:

         a.     NCL allowed its name to be utilized in connection with the advertising of AKUA

                LLC d/b/a MAUI REEF ADVENTURES’ Molokini Zodiac Turtle Snorkel

                excursion; and/or

         b.     NCL marketed the subject Molokini Zodiac Turtle Snorkel excursion using its

                company logo on its website and/or in its brochures and/or on its ship without

                effectively disclosing to Plaintiff that the subject shore excursion was being run

                completely by another entity (and/or entities); and/or

         c.     Until the point that Plaintiffs actually participated in the subject Molokini Zodiac

                Turtle Snorkel excursion, Plaintiffs’ exclusive contact concerning the subject shore

                excursion was with NCL; and/or

         d.     NCL recommended to Plaintiff to not engage in shore excursions, tours, or

                activities that are not sold through NCL as NCL has no familiarity with other tours

                or their operations; and/or

         e.     The fee for the excursion was charged to Plaintiff, and collected from the Plaintiff,

                exclusively by NCL, and/or

         f.     Plaintiff received a receipt exclusively from NCL for the purchase of the subject

                Molokini Zodiac Turtle Snorkel excursion.

         143.   At all times material hereto, under the circumstances described above, it was

                                                 42
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 43 of 54



  reasonable for Plaintiff to believe that Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES

  had authority to act for the benefit of Defendant NCL.

         144.    At all times material hereto, Plaintiff, VERNON C. SMITH, and his wife, LINDA

  L. SMITH, deceased, relied on the above, to their detriment, so as to believe that Defendant AKUA

  LLC d/b/a MAUI REEF ADVENTURES, was the agent of NCL, in choosing the subject Molokini

  Zodiac Turtle Snorkel excursion. Additionally, Defendant NCL’s actions caused Plaintiff to

  believe that Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES, had authority to act on

  Defendant NCL’s behalf.

         145.    The foregoing acts of negligence of Defendant NCL and/or Defendant AKUA LLC

  d/b/a MAUI REEF ADVENTURES were a direct and proximate cause of Linda Smith’s death.

         146.    As a direct and proximate result of the negligence of the Defendants, Linda Smith

  drowned.

         147.    Linda Smith was 71 years old on the date of this death. Immediately prior to her

  death, she was an adult person in good physical and mental health and condition, and was a loving

  and supportive wife and mother. As a direct, proximate and legal result of Decedent’s death by

  drowning, VERNON C. SMITH, individually, and the other beneficiaries of this action, have

  suffered the permanent loss of Decedent’s care, comfort, services, guidance, advice, support, love,

  affection, devotion, society, and consortium.

         WHEREFORE, Plaintiffs demand judgment for all damages recoverable under the law

  against Defendant NCL and Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES and the

  Plaintiffs demand a jury trial.

                             COUNT XII
  JOINT VENTURE BETWEEN NCL AND AKUA LLC d/b/a MAUI REEF ADVENTURES

         Plaintiffs re-alleges, adopts, and incorporates by reference the allegations in Paragraphs 1
                                                  43
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 44 of 54



  through 37 as though fully and alleged herein.

         148.    At all times material hereto, Defendant NCL and Defendant AKUA LLC d/b/a

  MAUI REEF ADVENTURES engaged in a joint venture to provide shore excursions to passengers

  aboard Defendant NCL’s ship(s).

         149.    At all times material hereto, Defendant NCL and Defendant AKUA LLC d/b/a

  MAUI REEF ADVENTURES entered into an agreement whereby Defendant NCL would

  advertise, market, and sell the subject Molokini Zodiac Turtle Snorkel excursion to its passengers,

  including Plaintiffs and Defendant, AKUA LLC d/b/a MAUI REEF ADVENTURES, would

  operate the Molokini Zodiac Turtle Snorkel excursion.

         150.    As its part of the joint venture, Defendant NCL arranged for, advertised, marketed,

  recommended, operated, sold, and/or collected money for the subject Molokini Zodiac Turtle

  Snorkel excursion and the money was then shared between Defendant NCL and Defendant AKUA

  LLC d/b/a MAUI REEF ADVENTURES.

         151.    As its part of the joint venture, Defendant AKUA LLC d/b/a MAUI REEF

  ADVENTURES, provided labor and/or operated the subject Molokini Zodiac Turtle Snorkel

  excursion.

         152.    Defendant NCL, on behalf of the joint venture, determined the fee and charged the

  fee to passengers, including Plaintiffs, who participated in the subject Molokini Zodiac Turtle

  Snorkel excursion. The earnings were split between Defendant NCL and Defendant AKUA LLC

  d/b/a MAUI REEF ADVENTURES.

         153.    At all times material hereto, Defendant NCL and Defendant AKUA LLC d/b/a

  MAUI REEF ADVENTURES, had joint and/or shared control over aspects of the joint venture.

  Defendants AKUA LLC d/b/a MAUI REEF ADVENTURES had control over the day-to-day

                                                   44
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 45 of 54



  workings of the subject Molokini Zodiac Turtle Snorkel excursion. Defendant NCL also had

  control over the day-to-day workings of the excursions in that it required Defendant AKUA LLC

  d/b/a MAUI REEF ADVENTURES, to exercise reasonable care in the operation of the subject

  Molokini Zodiac Turtle Snorkel excursion. Defendant NCL had control over the arrangements,

  advertising, marketing, and sales of the subject Molokini Zodiac Turtle Snorkel excursion.

         154.      At all times material hereto, Defendant NCL and Defendant AKUA LLC d/b/a

  MAUI REEF ADVENTURES, shared a common purpose: to operate the subject Molokini Zodiac

  Turtle Snorkel excursion for a profit.

         155.      At all times material hereto, Defendant NCL and Defendant AKUA LLC d/b/a

  MAUI REEF ADVENTURES had a joint proprietary and/or ownership interest in the subject

  Molokini Zodiac Turtle Snorkel excursion. Defendant NCL had an interest in arranging,

  sponsoring, recommending, advertising, operating, and selling the subject Molokini Zodiac Turtle

  Snorkel excursion as well as collecting money for such excursion, and Defendant AKUA LLC

  d/b/a MAUI REEF ADVENTURES had a proprietary interest in the time and labor expended in

  operating the subject Molokini Zodiac Turtle Snorkel excursion.

         156.      At all times material hereto, Defendant NCL and Defendant AKUA LLC d/b/a

  MAUI REEF ADVENTURES, shared all losses sustained from the joint venture.

         157.      Defendant NCL and Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES

  are jointly and severally liable for the negligence of the other as partners of the partnership and/or

  joint venture.

         158.      At all times material hereto, Defendant NCL and Defendants AKUA LLC d/b/a

  MAUI REEF ADVENTURES therefore:

         a.        Had an intention to create a joint venture; and/or

                                                    45
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 46 of 54



         b.      Had a joint proprietary interest in the subject matter of the venture; and/or

         c.      Had mutual control and/or joint control over the subject matter of the venture with

                 respect to the provision of excursions to passengers aboard the ship; and/or

         d.      Had a right to share in the profits of the joint venture; and/or

         e.      Would share losses which may have been sustained.

         159.    As joint venturers, Defendant NCL and Defendant AKUA LLC d/b/a MAUI REEF

  ADVENTURES are liable for each other’s negligence. As a result, Defendant NCL is liable for

  the negligent conduct of Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES.

         160.    As a direct and proximate result of the negligence of Defendants, Linda Smith

  drowned.

         161.    Linda Smith was 71 years old on the date of this death. Immediately prior to her

  death, she was an adult person in good physical and mental health and condition, and was a loving

  and supportive wife and mother. As a direct, proximate and legal result of Decedent’s death by

  drowning, VERNON C. SMITH, individually, and the other beneficiaries of this action, have

  suffered the permanent loss of Decedent’s care, comfort, services, guidance, advice, support, love,

  affection, devotion, society, and consortium.

         WHEREFORE, Plaintiffs demand judgment for all damages recoverable under the law

  against Defendant NCL and Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES and the

  Plaintiffs demand trial by Jury.

                                        COUNT XIII
                                 THIRD PARTY BENEFICIARY

         Plaintiffs re-allege, adopt, and incorporate by reference the allegations in Paragraphs 1

  through 37 as though fully and alleged herein.

         162.    At all times material hereto, Defendant NCL advertised to passengers, including
                                                   46
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 47 of 54



  Plaintiffs, that one of the reasons that its passengers, including Plaintiff, should book shore

  excursions through Defendant NCL is because Defendant NCL contracts with reputable and

  insured shore excursion operators.

         163.    Defendant NCL and Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES,

  entered into a contract to provide shore excursions for passengers on board Defendant NCL’s

  ship(s) to which Plaintiff was not a party.

         164.    The contract between Defendant NCL and Defendant AKUA LLC d/b/a MAUI

  REEF ADVENTURES manifests the specific and express intent of the contracting parties that the

  contract primarily and directly benefit Defendant NCL’s passengers, including Plaintiffs, with

  legally enforceable rights as third parties under said contract by requiring, among other things,

  Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES, to maintain insurance, subject itself

  to the jurisdiction of Florida courts, and/or to exercise reasonable care in the operation of the

  subject Molokini Crater Snorkeling Paradise excursion and relative to Defendant NCL’s

  passengers, including Plaintiffs.

         165.    This contract was breached by both Defendant AKUA LLC d/b/a MAUI REEF

  ADVENTURES and Defendant NCL as a result of acts and/or omissions that include, but are not

  limited to, the following:

         a.      Failure to provide a safe shore excursion as described above; and/or

         b.      Failure to properly vet the shore excursion operator; and/or

         c.      Failure to properly select the shore excursion operator; and/or

         d.      Failure to adequately monitor shore excursion operators so as to ensure that the

                 shore excursions were reasonably safe for passengers, including Plaintiff, which

                 included making sure that the instructors on said excursion were competent and

                                                  47
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 48 of 54



              competently trained; and/or

        e.    Failure to properly supervise and oversee the shore excursion including Plaintiffs

              which include making sure that the crew and/or instructors on said excursion were

              competent and competently trained and that there were appropriate safety

              instructions for individuals on this excursion to include the proper use of the

              floatation device and mask, snorkel, fins; and/or

        f.    Failure to adequately warn Plaintiff of the dangers of participating in the subject

              Molokini Crater Snorkeling Paradise excursion; and/or

        g.    Failure to adequately determine physical limitations which should be associated

              with the subject Molokini Crater Snorkeling Paradise excursion and in particular if

              not within the Molokini Crater itself; and/or

        h.    Failure to adequately communicate physical limitations which are and/or should be

              associated with the Molokini Crater Snorkeling Paradise excursion and in particular

              if not within the Molokini Crater itself; and/or

        i.    Failure to ensure that the Molokini Crater Snorkeling Paradise excursion, provided

              instructions on the proper use of floatation device, mask, snorkel, and fins ensure

              they were properly worn; and or

        j.    Failure to ensure that properly trained and supervised individuals operated the

              subject Molokini Crater Snorkeling Paradise excursion as described above; and/or

        k.    Operating a shore excursion which was not competently operated as described

              above; and/or

        l.    Failure to provide a shore excursion with properly trained operators and personnel

              and making sure that said individuals were competent; and/or

                                                48
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 49 of 54



        m.    Failure to require the shore excursion operator to actively monitor passengers and

              Plaintiffs during the subject Molokini Crater Snorkeling Paradise excursion; and/or

        n.    Failure to adequately ascertain the shore excursion operator’s ability and/or

              commitment to actively monitor passengers during the subject Molokini Crater

              Snorkeling Paradise excursion; and/or

        o.    Failure to warn Plaintiffs of the shore excursion operator’s inability and/or

              unwillingness to actively monitor passengers during the subject Molokini Crater

              Snorkeling Paradise excursion; and/or

        p.    Failure to warn Plaintiffs of the dangers associated with the shore excursion not

              actively monitoring passengers during the subject Molokini Crater Snorkeling

              Paradise excursion; and/or

        q.    Failure to ascertain the dangers, restrictions, and/or warnings regarding safety

              concerns for passengers purchasing and participating in the subject Molokini Crater

              Snorkeling Paradise excursion; and/or

        r.    Failure to warn Plaintiffs of the dangers, restrictions, and/or warnings regarding

              safety concerns for passengers purchasing and participating in the subject Molokini

              Crater Snorkeling Paradise excursion; and/or

        s.    Failure to adequately ascertain the level of activity and/or danger the subject

              Molokini Crater Snorkeling Paradise excursion posed to passengers, especially not

              within the Molokini Crater; and/or

        t.    Failure to fairly and/or adequately communicate the level of activity and/or danger

              the subject Molokini Crater Snorkeling Paradise excursion posed to passengers;

              and/or

                                              49
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 50 of 54



         u.      Failure to provide adequate shore excursion guides to adequately protect Plaintiff

                 and other passengers from dangers in the area of the subject Molokini Crater

                 Snorkeling Paradise excursion; and/or

         v.      Failure to provide prompt, proper, or adequate first aid to the Plaintiff; and/or

         w.      Failure to assist the Plaintiff to obtain adequate medical care on a timely basis.

         166.    As a direct and proximate result of the breach of contract by Defendant NCL and

  Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES, Linda Smith drowned.

         167.    Linda Smith was 71 years old on the date of this death. Immediately prior to her

  death, she was an adult person in good physical and mental health and condition, and was a loving

  and supportive wife and mother. As a direct, proximate and legal result of Decedent’s death by

  drowning, VERNON C. SMITH, individually, and the other beneficiaries of this action, have

  suffered the permanent loss of Decedent’s care, comfort, services, guidance, advice, support, love,

  affection, devotion, society, and consortium.

         WHEREFORE, Plaintiffs demand judgment for all damages recoverable under the law

  against Defendant NCL and Defendant AKUA LLC d/b/a MAUI REEF ADVENTURES and the

  Plaintiffs demand a jury trial.

                                   COUNT XIV
                 AGAINST NCL FOR NEGLIGENT MISREPRESENTATION

         168.    The Plaintiffs realleges, adopts, and incorporates by reference the allegations in

  paragraphs 1 through 37 above as though originally stated herein and further states:

         169.    Defendant NCL in an effort to persuade and convince its passengers to purchase its

  excursions, made representations in its literature, advertisements, promotional materials and

  onboard about the safety and security of the excursions which NCL describes as our “shore

  excursions” representing that the excursions are safe and operated with reliable and insured tour
                                                  50
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 51 of 54



  operators.

         170.       As part of its efforts to persuade its passengers to purchase and partake in these

  excursions, the Defendant NCL represented to its passengers, including Plaintiff, VERNON C.

  SMITH, and his wife, LINDA L. SMITH, deceased that they “work with reputable tour operators”

  which will provide “peace of mind knowing your tours are run by insured operators”.

         171.       The Defendant NCL made these representations, that they “work with reputable

  tour operators” which will provide “peace of mind knowing your tours are run by insured

  operators” with the purpose and intent passengers rely upon them.

         172.       In fact, these representations were misrepresentations of material fact as Defendant

  AKUA LLC d/b/a MAUI REEF ADVENTURES was not insured at the time of the incident

  alleged herein.

         173.       Moreover, at the time of the incident alleged herein, Defendant NCL was aware of

  another drowning death of one of its Pride of America passengers, Donald Willis, also at Molokini

  Crater on or about June 24, 2018 but failed to disclose this to Plaintiffs.

         174.       Plaintiffs relied on the material misrepresentation that Defendant AKUA LLC d/b/a

  MAUI REEF ADVENTURES was a reputable tour operator and insured.                        But for these

  representations, Plaintiffs would not have purchased or participated in the subject shore excursion.

         175.       As a direct, proximate and legal result of these material misrepresentations and

  Decedent’s resulting death by drowning, VERNON C. SMITH, individually, and the other

  beneficiaries of this action, have suffered the permanent loss of Decedent’s care, comfort, services,

  guidance, advice, support, love, affection, devotion, society, and consortium.

         WHEREFORE, the Plaintiff, VERNON C. SMITH, individually, demands damages

  against the Defendant NCL for past and future mental suffering and emotional distress; loss of

                                                     51
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 52 of 54



  love and affection; loss of care, attention, and acts of kindness; and loss of society, companionship,

  comfort, consortium; and Plaintiff, Vernon Eugene Smith, as Executor of the ESTATE OF LINDA

  L. SMITH, deceased, demands damages against Defendant NCL for pre-death physical and mental

  and emotional pain and suffering, future earnings, and loss of the pleasure of being alive, medical

  expenses, funeral expenses. Plaintiffs demand a jury trial.

                                      COUNT XV
                       AGAINST NCL FOR FRAUD IN THE INDUCEMENT

         176.       The Plaintiffs realleges, adopts, and incorporates by reference the allegations in

  paragraphs 1 through 37 above as though originally stated herein and further states:

         177.       Defendant NCL in an effort to persuade and convince its passengers to purchase its

  excursions, made representations in its literature, advertisements, promotional materials and

  onboard about the safety and security of the excursions which NCL describes as our “shore

  excursions” representing that the excursions are safe and operated with reliable and insured tour

  operators.

         178.       As part of its efforts to persuade its passengers to purchase and partake in these

  excursions, the Defendant NCL represented to its passengers, including Plaintiff, VERNON C.

  SMITH, and his wife, LINDA L. SMITH, deceased that they “work with reputable tour operators”

  which will provide “peace of mind knowing your tours are run by insured operators”.

         179.       The Defendant NCL made these representations, that they “work with reputable

  tour operators” which will provide “peace of mind knowing your tours are run by insured

  operators” with the purpose and intent passengers rely upon them.

         180.       In fact, these representations were false statements of material fact as Defendant

  AKUA LLC d/b/a MAUI REEF ADVENTURES was not insured at the time of the incident

  alleged herein.
                                                     52
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 53 of 54



         181.    At the time Defendant NCL made these false statements of material fact to

  Plaintiffs, Defendant NCL knew, or in the exercise of reasonable care, should have that the

  representations were false.

         182.    At the time Defendant NCL made these false statements of material fact to

  Plaintiffs, Defendant NCL intended that Plaintiffs rely on these representations.

         183.    Moreover, at the time of the incident alleged herein, Defendant NCL was aware of

  another drowning death of one of its Pride of America passengers, Donald Willis, also at Molokini

  Crater on or about June 24, 2018 but failed to disclose this to Plaintiffs.

         184.    Plaintiffs relied on these false statements that Defendant AKUA LLC d/b/a MAUI

  REEF ADVENTURES was a reputable tour operator and insured. But for these false statements,

  Plaintiffs would not have purchased or participated in the subject shore excursion.

         185.    As a direct, proximate and legal result of Plaintiffs’ reliance on these material false

  statements and Decedent’s resulting death by drowning, VERNON C. SMITH, individually, and

  the other beneficiaries of this action, have suffered the permanent loss of Decedent’s care, comfort,

  services, guidance, advice, support, love, affection, devotion, society, and consortium.

         WHEREFORE, the Plaintiff, VERNON C. SMITH, individually, demands damages

  against the Defendant NCL for past and future mental suffering and emotional distress; loss of

  love and affection; loss of care, attention, and acts of kindness; and loss of society, companionship,

  comfort, consortium; and Plaintiff, Vernon Eugene Smith, as Executor of the ESTATE OF LINDA

  L. SMITH, deceased, demands damages against Defendant NCL for pre-death physical and mental

  and emotional pain and suffering, future earnings, and loss of the pleasure of being alive, medical

  expenses, funeral expenses. Plaintiffs demand a jury trial.


                                   REQUEST FOR JURY TRIAL
                                                   53
Case 1:19-cv-24411-BB Document 24 Entered on FLSD Docket 12/26/2019 Page 54 of 54




         The Plaintiffs demand a jury trial on all counts. As to those issues that are not triable by a

  jury, the Plaintiffs respectfully request a jury trial under Rule 39 of the Federal Rules of Civil

  Procedure.


  Dated: December 26, 2019                      Respectfully submitted,

                                                David W. Singer (Florida Bar No. 306215)
                                                Peter G. Walsh (Florida Bar No. 970417)
                                                dsingeresq@aol.com
                                                pwalsh@1800askfree.com
                                                David W. Singer & Associates, PA
                                                1011 South Federal Highway
                                                Hollywood, FL 33020
                                                954-920-1571
                                                Attorneys for the Plaintiffs




                                                  54
